Citation Nr: 0706556	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  03-05 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey


THE ISSUES

1.  Whether a September 11, 1970 RO rating action that denied 
the veteran's claim of service connection for hearing loss 
disability in the right ear, should be reversed or revised on 
the basis of clear and unmistakable error (CUE).  

2.  Whether a September 11, 1970 RO rating action that denied 
the veteran's claim of service connection for burn scars of 
the back, should be reversed or revised on the basis of CUE.  

3.  Whether a September 11, 1970 RO rating action that denied 
the veteran's claim of service connection for a scar on the 
right tibia, should be reversed or revised on the basis of 
CUE.  

4.  Whether an April 7, 1987 RO rating action that denied the 
veteran's claim of service connection for hearing loss 
disability in the right ear, should be reversed or revised on 
the basis of CUE.  




REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from September 1967 to 
February 1970.  He had service in the Republic of Vietnam.  

The veteran's awards and decorations included those of the 
Combat Action Ribbon, the Bronze Star Medal for heroism and 
the Purple Heart Medal.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a February 2002 rating decision by the RO.  

In June 2003, during the course of this appeal, the RO denied 
the RO found that new and material evidence had not been 
received in support of that claim of service connection for a 
right ear hearing disability.  

In June 2003, the RO sent the veteran a Supplemental 
Statement of the Case (SSOC), which set forth the RO's 
actions with respect to that decision.  

The RO informed the veteran that he had 60 days to perfect an 
appeal; however, he did not do so.  Consequently, that 
decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. § 20.1103 (2006).  

Therefore, the Board at this time lacks no jurisdiction over 
the veteran's application to reopen the claim of service 
connection for hearing loss disability in the right ear; and 
it will not be considered below.  38 U.S.C.A. § 7104(a) 
(West 2002); 38 C.F.R. § 20.101 (2006).  



FINDINGS OF FACT

1.  In a September 11, 1970, rating action, the RO denied the 
veteran's original claims of service connection for hearing 
loss disability of the right ear, the residuals of burn scars 
of the back, and a scar on the right tibia.  

2.  In an April 7, 1987 rating action, the RO again denied 
the claim of service connection for hearing loss disability 
involving the veteran's right ear.  

3.  In a March 1988 decision, the Board denied the appeal of 
the claim of service connection for hearing loss disability 
of the right ear on merits.  

4.  With respect to the September 11, 1970 rating action that 
denied service connection for the residuals of burn scars of 
the back, the correct facts, as they were known at the time, 
were before the RO and the statutory and regulatory 
provisions extant at that time were correctly applied.  

5.  The veteran has failed to identify an error of fact or 
law with respect to the September 11, 1970 RO rating action 
that denied his claim of service connection for a scar on his 
right tibia.  



CONCLUSIONS OF LAW

1.  As the Board's decision of March 1998 subsumed the 
earlier denials of service connection for hearing loss 
disability in the right ear by the RO on September 11, 1970 
and April 7, 1987, those rating decisions themselves are not 
subject to challenge on the basis of CUE.  38 C.F.R. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.1104 (2006).  

2.  The September 11, 1970 RO rating action that denied the 
veteran's claim of service connection for burn scars of his 
back did not involve CUE.  38 U.S.C.A. § 5109A (West 2002); 
38 C.F.R. §§ 3.105 (2006).  

3.  The veteran has failed to assert a claim of CUE with 
specificity as to the RO's September 11, 1970 denial of 
service connection for a scar on the right tibia.  
38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. §§ 20.202 
(2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Duty to Assist

Generally, VA has a statutory duty to assist the veteran in 
the development of an appeal.  38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  However, the United States Court of Appeals 
for Veterans Claims (Court) has held that such duty is not 
applicable to CUE claims.  Livesay v. Principi, 15 Vet. App. 
165 (2001).  

In this regard, the Board notes that in general a CUE claim 
does not involve the submission of additional evidence apart 
from what already resides in the claims folder.  Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992).  Rather, the 
outcome rests on the interpretation of evidence already 
contained in the claims folder.  

Moreover, the Board finds that general due process 
considerations in this case have been satisfied. See 38 
C.F.R. § 3.103 (2006).  In the Statement of the Case (SOC), 
the veteran was informed of the criteria for a showing of 
CUE, and in April 2003, the veteran was afforded a hearing at 
the RO.  As such, the veteran has been accorded ample 
opportunity to present argument on this matter.  

In light of the foregoing, the Board believes that this case 
was properly developed for appellate purposes.  Further 
development would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran.  

The Court has held that such development is to be avoided.  
See, e.g., Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Accordingly, the Board will proceed to a decision on the 
merits.  


II.  Facts and Analysis

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority or except on the basis of 
CUE.  38 U.S.C.A. § 5109A; 38 C.F.R. §§ 3.104(a), 3.105(a).  

The claimant has one year from notification of an RO decision 
to initiate an appeal by filing a notice of disagreement with 
the decision.  Otherwise, that decision becomes final.  
38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

Previous determinations which are final and binding will be 
accepted as correct in the absence of CUE.  38 C.F.R. § 
3.105(a).  

There is a three-pronged test to determine whether CUE was 
present in a prior determination: (1) either the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., more than simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; (2) the error must be undebatable and of the sort 
which, had it not been made, would have manifestly changed 
the outcome at the time it was made; and (3) a determination 
that there was CUE must be based on the record and law that 
existed at the time of the prior adjudication in question.  
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  

If an appellant wishes to reasonably raise CUE there must be 
some degree of specificity as to what the alleged error is 
and, unless it is the kind of error . . . that, if true, 
would be CUE on its face, persuasive reasons must be given as 
to why the result would have been manifestly different but 
for the alleged error.  It must be remembered that there is a 
presumption of validity to otherwise final decisions, and 
that where such decisions are collaterally attacked, and a 
CUE claim is undoubtedly a collateral attack, the presumption 
is even stronger.  Fugo v. Brown, 6 Vet. App. at 43-44.  

Simply to claim CUE on the basis that the previous 
adjudication improperly weighed and evaluated the 
evidence can never rise to the stringent definition of CUE, 
nor can broad-brush allegations of failure to follow the 
regulations or failure to give due process, or any other 
general, non-specific claim of error meet the restrictive 
definition of CUE.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993); 
Russell v. Principi, 3 Vet. App. 310, 313 (1992).  


A.  Hearing Loss Disability, Right Ear

On September 11, 1970, the RO denied the veteran's claim of 
service connection for hearing loss disability in his right 
ear.  The veteran was notified of that decision, as well as 
his appellate rights; however, a timely Notice of 
Disagreement was not received to initiate an appeal as to 
this matter.  Therefore, that decision became final under the 
law and regulations then in effect.  38 U.S.C. § 4005(c) 
(1970); 38 C.F.R. § 19.153 (1970).  

By a rating action on April 7, 1987, the RO again denied the 
veteran's claim of service connection for hearing loss 
disability in his right ear.  However, unlike the earlier 
denial, the veteran perfected an appeal to the Board.  

In a decision promulgated in March 1988, the Board denied the 
appeal as to the veteran's claim of service connection for 
hearing loss disability involving the right ear based on a 
merits review of the entire evidentiary record.  

As a result, the Board finds that the RO's September 11, 1970 
and April 7, 1987 rating actions were subsumed by the Board's 
decision.  38 C.F.R. § 20.1104 (2006); see Chisem v. Gober, 
10 Vet. App. 526 (1997) and Donovan v. Gober, 10 Vet. App. 
404 (1997) (in which the Court approved of the doctrine of 
delayed subsuming set forth in VAOGCPREC 14-95); see also 
Donovan v. West, 158 F.3d 1377 (Fed. Cir. 1998) (upholding 
the validity of VAOGCPREC 14-95).  

In effect, the RO's September 11, 1970 and April 7, 1987 
decisions ceased to exist for the purpose of this appeal.  
Thus, they were no longer subject to collateral attack on the 
basis of CUE.  

Under such circumstances, the veteran's appeal of the claim 
of CUE must be dismissed without prejudice.  Simmons v. 
Principi, 17 Vet. App. 104 (2003) (CUE claims which are 
denied based on the absence of legal merit or lack of 
entitlement under the law should be dismissed without 
prejudice).  


B.  Residuals of Burns on the Back

On September 11, 1970, the RO also denied the veteran's claim 
of service connection for burn scars on his back.  The 
veteran was notified of that decision, as well as his 
appellate rights; however, a Notice of Disagreement was not 
received to initiate an appeal as to this matter.  Therefore, 
that decision became final under the law and regulations then 
in effect.  38 U.S.C. § 4005(c); 38 C.F.R. § 19.153.  

The veteran now seeks to reverse or revise that decision on 
the basis that it was the product of CUE.  

On September 11, 1970, as now, service connection connoted 
many factors, but basically, it meant that the facts, shown 
by the evidence, established that a particular disease or 
injury resulting in disability was incurred coincident with 
active military, naval, or air service, or, if preexisting 
such service, was aggravated therein.  38 U.S.C. §§ 310; 
38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service there was 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  When the fact of chronicity in service was not 
adequately supported, then a showing of continuity after 
discharge was required to support the claim.  38 C.F.R. 
§ 3.303(b).  

However, service connection could be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, established that the disease had 
been incurred in service. 38 C.F.R. § 3.303(d).  

In April 2003, the veteran had a hearing at the RO before a 
Hearing Officer.  The veteran testified that he had sustained 
burns to his back during an enemy mortar barrage and residual 
scarring as result of those injuries.  

The evidence on file at the time of the rating decision on 
September 11, 1970 was negative for any record of a burn 
involving the veteran's back in or after service.  

Since that time, the veteran has submitted copies of a Telex 
stating that the veteran had sustained burns in multiple 
areas, including the back of his neck and buttocks in March 
1969.  

Generally, VA is considered to be on constructive notice of 
relevant medical evidence in its possession, even if that 
evidence was not contained in the claims folder at the time 
that a decision was rendered in that case.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  

However, this document was not associated with the record at 
the time of the September 11, 1970 decision.  Moreover, the 
constructive-notice-of-records rule established in Bell is 
inapplicable to a claim of CUE where the RO decision in 
question was rendered prior to Bell (i.e. prior to July 21, 
1992).  It must be emphasized that only the record as it 
existed at the time of the decision can be considered.  
Russell; see Damrel, supra.  

In other words, because Bell promulgated after the September 
11, 1970 RO decision, its holding may not be applied in 
reviewing that decision.  Indeed, VA's General Counsel has 
specifically held that Bell's "constructive receipt" 
requirement is not applicable to RO decisions entered prior 
to July 21, 1992.  VAOPGCPREC 12-95.  

The Board in passing observes that, in Dinsay v. Brown, 9 
Vet. App. 79 (1996), the Court stated that, "if relevant 
evidence as to a procedural defect or other error . . . was 
actually or constructively (see Bell v. Derwinski, 2 Vet. 
App. 611, 612-13 (1992) present within the VA system, 
although not before the adjudicator, at the time of the RO 
decision, that evidence could possibly serve as the basis for 
a new CUE claim . . . [because] 'the correct facts, as they 
were known at the time, were not before the adjudicator'." 
See Dinsay, 9 Vet. App. at 88, citing Russell, 3 Vet. App. at 
313.  

However, the Board further notes that this statement in 
Dinsay was dictum because the claim of CUE in that case was 
dismissed, the Court concluding that there was a lack of 
jurisdiction with respect to the claim.  

Moreover, in Lynch v. Gober, 11 Vet. App. 22, 29 (1997), the 
Court held, "because [the] decision...establishe[d] 
unequivocally that there [was] no constructive-notice 
doctrine outside of Bell and that Damrel [v. Brown, 6 Vet. 
App. 242 (1994)] rule[d] out the retroactive application of 
the Bell doctrine, the Dinsay dictum no longer ha[d] any 
viability as to constructive notice."  

The Court noted that "Damrel . . . decided that the Bell 
constructive-notice doctrine [was] not retroactive to VA 
adjudications occurring before Bell was handed down."  Lynch, 
11 Vet. App. at 27.  

Thus, the Board concludes that the September 11, 1970 
decision cannot be found to have been clearly and 
unmistakably erroneous based on any assertion that the 
correct facts were not before the RO at that time.  


C.  Scar on the Right Tibia

On September 11, 1970, the RO denied the veteran's original 
claim of service connection for a scar on his right tibia.  

The veteran was notified of that decision, as well as his 
appellate rights; however, a Notice of Disagreement was not 
received to initiate an appeal.  Therefore, that decision 
became final under the law and regulations then in effect.  
38 U.S.C. § 4005(c); 38 C.F.R. § 19.153.  

Although the veteran now seeks to reverse or revise that 
decision on the basis of CUE, he has not submitted any 
particular allegations of factual or legal error in that 
regard.  Absent specific assertions of CUE, other than those 
involving his disagreement with the weighing of the evidence, 
there is no issue for appellate consideration by the Board at 
this time.  

Therefore, the Board does not have jurisdiction to review the 
appeal with respect to the CUE issue associated with the 
claim of service connection for a scar on the right tibia.  
Accordingly, that portion of the appeal must be dismissed 
without prejudice.  38 U.S.C.A. § 7105(d)(2); 38 C.F.R. 
§ 20.202; see Fugo.  




ORDER

The appeal as to the matter to reverse or revise the RO's 
September 11, 1970 rating action that denied service 
connection for hearing loss disability in the right ear on 
the basis of CUE is dismissed.  

The appeal as to the matter to reverse or revise the RO's 
September 11, 1970 rating action that denied service 
connection for the residuals of burns of the back is denied.  

The appeal of the matter to reverse or revise the RO's 
September 11, 1970 rating action that denied service 
connection for a scar on the right tibia on the basis of CUE 
is dismissed.  

The appeal of the matter to reverse or revise the RO's 
April 7, 1987 rating action that denied service connection 
for hearing loss disability in his right ear on the basis of 
CUE is dismissed.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


